622 F.2d 415
FAIR ASSESSMENT IN REAL ESTATE ASSOCIATION, INC.; David J.Cassilly; Lynn F. Cassilly, Appellants,v.Gene McNARY; William A. Skaggs; Edmund J. Pung; Charles T.Schneider; Frank J. Antonio; Donald G. Williams;Tom R. Otto; Stephen C. Snyder, Appellees.
No. 79-2031.
United States Court of Appeals, Eighth Circuit.
Submitted June 11, 1980.Decided June 19, 1980.

Appeal from the United States District Court for the Eastern District of Missouri; John F. Nangle, Judge.


1
David J. Newburger, Newburger & Vossmeyer, St. Louis, Mo.  (argued), and Susan Spiegel, St. Louis, Mo., on brief, for appellants.


2
Thomas W. Wehrle, St. Louis County Counselor, Clayton, Mo.  (argued), and George W. Lang, II, Associate County Counselor, Clayton, Mo., on brief, for appellees, McNary, Skaggs, Antonio Pung and Schneider.


3
William F. Arnet, Asst. Atty. Gen., Jefferson City, Mo.  (argued), for appellees, Williams, Otto and Snyder; John Ashcroft, Atty. Gen., and Michael L. Boicourt, Asst. Atty. Gen., Jefferson City, Mo., on brief.


4
Before LAY, Chief Judge, and HEANEY, BRIGHT, ROSS, STEPHENSON, HENLEY, McMILLIAN and ARNOLD, Circuit Judges, En Banc.

ORDER

5
The judgment of the district court is affirmed by an equally divided court en banc, 478 F. Supp. 1231.  Chief Judge Lay and Judges Ross, McMillian and Arnold would reverse the judgment of the district court.